ORDER FOR CONTINUING SUSPENSION
Upon consideration of the Disciplinary Board’s motion of May 30, 1990, and the evidence filed therewith and consistent with Rule 4.5(B.), NDPRLDD;
IT IS HEREBY ORDERED, that the suspension of F. Lorene Whitesides Larson continue on an interim basis, pending final disposition of proceedings predicated upon allegations that she continued to practice law while suspended from the practice of law.
IT IS FURTHER ORDERED, that F. Lorene Whitesides Larson have an opportunity to respond to Disciplinary Counsel’s motion in writing and serve a copy thereof upon Disciplinary Counsel on or before 4 p.m., June 11, 1990, and that if no timely response is filed and served that the matter be referred to the Disciplinary Board for further proceedings.
The Supreme Court of the State of North Dakota convened at 10 a.m. this 31st day of May, 1990, with the Chief Justice, the Honorable Ralph J. Erickstad; the Honorable Gerald W. VandeWalle, the Honorable H.F. Gierke III, the Honorable Herbert L. Meschke, Justices; and the Deputy Clerk of the Supreme Court, Penny Miller, being present and directed the entry of the above order.